            Case 1:03-cr-01305-JGK Document 329 Filed 05/07/21 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                  - against -                              03 Cr . 1305 (JGK)

 JAMIE VENDIVEL,                                           MEMORANDUM OPINION AND
                                                           ORDER
                              Defendant.

JOHN G. KOELTL, District Judge:

        The defendant, Jamie Vendivel, has moved pursuant to 18

U. S . C.    §   3582(c) (1) (A)   for compassionate release.          Mr. Vendivel

pleaded guilty to one count of conspiracy to distribute

methamphetamine in violation of 21 U. S.C. § 846 , and one count

of possession of a firearm in furtherance of a drug trafficking

crime in violation of 18 U.S . C .          §   924 (c) (1) (A) (i).    At the time

of sentencing , the mandatory minimum sentence for the violation

of Section 846 was ten years , and the mandatory minimum

consecutive sentence for the violation of the firearms offense

was a consecutive sentence of five years .                 At the sentencing

hearing on December 1, 2005 , the Court determined that the

defendant ' s offense level was 35 , his criminal history category

was 5 , and his guideline sentencing range was 322 months to 387

months.          Nevertheless , the Court downwardly varied from the

guideline sentencing range to a sentence consisting principally

of 220 months imprisonment to be followed by a 5-year term of

supervised release .           The Court recognized the seriousness of the


                                            1
      Case 1:03-cr-01305-JGK Document 329 Filed 05/07/21 Page 2 of 5



offense but also noted that the criminal history was somewhat

overstated because the defendant had never spent more than 16

months in prison for any prior offense.       The Government advises

that the defendant is scheduled to be released on August 10,

2022 with home detention eligibility on February 10, 2022.

     Section 3582 (c) (1) (A) provides that a district court may

reduce a sentence after considering the factors set forth in

Section 3553(a), to the extent they are applicable, provided

that the defendant has exhausted administrative remedies and has

demonstrated an "extraordinary and compelling reason" that

justifies the sentence reduction. See 18 U.S.C.        §   3582 (c) (1) (A).

The factors in Section 3553(a) are:      (1) the nature and

circumstances of the offense and the history and characteristics

of the defendant;   (2) the need for the sentence to reflect the

appropriate purposes of punishment,      (3) the kinds of sentences

available;   ( 4) the sentencing guidelines range;     ( 5) any policy

statement by the sentencing commission;       (6) avoiding disparate

sentences among similarly situated defendants; and (7) the need

to provide restitution.     18 U.S.C. § 3553(a).

     The Court of Appeals for the Second Circuit recently has

made it clear that a district court has broad discretion in

determining whether a defendant has shown an extraordinary and

compelling reason for a sentence reduction. See United States v.

Brooker,   976 F.3d 228, 237   (2d Cir. 2020).    "The only statutory

                                    2
           Case 1:03-cr-01305-JGK Document 329 Filed 05/07/21 Page 3 of 5



limit on what a court may consider to be extraordinary and

compelling is that ' [r]ehabilitation .               alone shall not be

considered an extraordinary and compelling reason .'"              Id. at

237 - 38    (quoting 28 U. S . C. § 994(t)) .

      The defendant has argued that he should be afforded

compassionate release because of a series of medical conditions

that make him more susceptible to contracting Covid- 19 and to

suffering serious consequences from that disease.              He points

specifically to his borderline obesity , hypertension , pre -

diabetes , hepatitis - C, and chronic osteomyelitis.           He also

pointed to a high rate of Covid- 19 infections at the Federal

Medical Center , Devens        ("FMC Devens") where he was incarcerated ,

although he has since been relocated to the Metropolitan

Detention Center , Brooklyn .         The defendant also asserts that he

has shown substantial rehabilitation because he has taken

numerous courses in the Bureau of Prisons            (the "BOP " ) and has

been consistently employed at the BOP.

       The defendant submitted two requests to the Warden of FMC

Devens for compassionate release , but those requests went

unanswered. The Government contends that the defendant has

failed to exhaust his remedies on the grounds of borderline

obesity and rehabilitation by failing to seek compassionate

release on those grounds.          The defendant fairly responds that

the Government is construing the exhaustion requirement

                                         3
      Case 1:03-cr-01305-JGK Document 329 Filed 05/07/21 Page 4 of 5



excessively narrowly , particularly in view of the fact that the

Government missed the original deadline to respond to the

application for compassionate release when appointed counsel

could have submitted an expanded application to the Bureau of

Prison and obviated the objection.       In any event , it is

unnecessary to decide this issue because it is clear that the

defendant has failed to show that he should be afforded

compassionate release .

     The Government concedes that the defendant's various

medical conditions constitute extraordinary and compelling

reasons that could satisfy the requirement for compassionate

release.   However , the Government argues that the defendant has

failed to show that the factors in 18 U. S . C . § 3553(a) weigh in

favor of the defendant ' s release .    At sentencing , the Court

carefully considered Section 3553(a ) and concluded that a

sentence that was substantially less than the guideline

sentencing range was sufficient but no greater than necessary to

satisfy the sentencing factors in Section 3553(a) ( 2) .        Those

factors continue to support the sentence that was imposed by the

Court , namely a sentence substantially below the guideline

sentencing range , but sufficient to reflect the seriousness of

the offense and the need for deterrence.        The amount of drugs

involved in the offense was substantial , the possession of a

firearm underlined the dangerousness of the offense conduct, and

                                    4
         Case 1:03-cr-01305-JGK Document 329 Filed 05/07/21 Page 5 of 5



the defendant had a substantial criminal history category

although this was mitigated by the actual prison time the

defendant had served for those prior offenses .

     The defendant ' s subsequent conduct in prison has not

allayed the Court ' s concerns.       While it is true that the

defendant has taken numerous courses in prison and has been

consistently employed , it is also true that the defendant has

committed numerous infractions while incarcerated .            Indeed , the

records submitted in connection with the present motion show

over 20 disciplinary infractions - about one a year - with the

most recent incident occurring in November 2019.            While some of

these incidents appear more minor , others involved possession of

drugs or other contraband and the possession of weapons. The

defendant has failed to show that the Section 3553(a) factors

weigh in favor of immediate release rather than the additional

time provided in the Court's original sentence .

     If any of the defendant ' s physical conditions worsen , the

defendant can of course renew his application for compassionate

release to the BOP and then to the Court if necessary.

     The applicant for compassionate release is denied.

     SO ORDERED.

Dated:       New York, New York
             May 7, 2021

                                                   States District Judge



                                       5
